Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 3, 4, 7, 9, 11, 13-16 and 18-20 are presented for examination.
Effective Filing Dates of the Claims
	The instant application was filed on 10/19/2018 and claims benefit of U.S. Provisional Application No. 62593590, filed 12/1/2017.
	Claims 1, 3, 4, 7, 9, 11, 13-15 and 18 are supported by the provisional application. Hence, their effective filing date is that of the provisional application which is 2/1/2017.
	Regarding claims 16, 19 and 20 which are drawn to a method of reducing upper respiratory tract symptoms in humans or animal comprising administering to humans or animals an effective amount of whole cell Euglena gracilis and/or 95% paramylon. The provisional discloses the single specie of influenza being associated with upper respiratory symptoms.  See the page 1 of the provisional, first two paragraphs, and page 5, first full paragraph. Instant claims 16, 19 and 20 are drawn to a genus of possible illnesses or conditions that can cause upper respiratory symptoms. Thus, the disclosure of a single specie of influenza as causing upper respiratory symptoms does not support the full scope of claims 16, 19 and 20 with respect to other illnesses or conditions that could cause upper respiratory symptoms. Therefore the effective filing date of claims 16, 19 and 20 is 10/19/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural products without significantly more. The claim(s) recite(s) a composition for stimulating an immune response in animals or humans comprising an effective amount of water soluble fraction of whole cell Euglena gracilis and/or 95% paramylon in a pharmaceutically acceptable carrier. Euglena gracilis is a naturally occurring microorganism which is a product of nature. Any biochemical that it makes whether found in a water soluble fraction of the whole cells or paramylon are also products of nature. Isolation does not confer any markedly different characteristics  on the water soluble fraction or the paramylon compared to what is found in nature. A pharmaceutical carrier can be another natural product such as water. This judicial exception is not integrated into a practical application because the claims are directed to a composition and not a method of using the composition. The statement that the composition is for stimulating an immune system response in animals or humans is a statement of intended use. It does not actively integrate the composition into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because pharmaceutical compositions of cells or biologically derived compounds are routine and conventional in the art. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7, 9, 11, 13-16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 11, 14 and 16 recite “95% paramylon.” It is unclear to what “95%” refers. That is, does the value mean the purity or the concentration of the paramylon?
Claims 4, 15, 18 and 19 are rejection because “the WCE” lack antecedent basis in the independent claims from which the phrase depends. It is also unclear what “WCE” means. An abbreviation should be preceded by its full name in the first instance. Thereafter the abbreviation can be used. 
Claims 4, 7, 14, 18 and 19 are rejected because the metes and bounds of “WCE water soluble fraction” (claims 4, 7, 18 and 19) or water soluble fraction of whole cell Euglena gracilis (claim 14) are vague and indefinite. From the specification, WCE appears to mean whole cell Euglena. A water extract could be made is several ways yielding various products. For example, the whole cells could be washed with water to catch extracellular components. The whole cells could be lysed and then extracted with water to obtain water soluble intracellular components. The whole cells could be initially ground and then extracted with water again possibly yielding a variety of intracellular and/or extracellular components. Thus, the metes and bounds of the claim are unclear.
Further claims 18 and 19 recites that “the WCE is water soluble fraction only.” It is unclear that a whole cell can be a water soluble fraction only. A water soluble fraction excludes the cell.
Claims 3, 9, 13 and 20 are rejected because they are dependent claims that do not overcome the deficiencies of the claim(s) from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nakashima et al. (WO 2015156339; equivalent is US 20170020939, cited in the IDS, which will be cited), as evidenced by Zepeda-Lopez et al. (PLoS ONE (2010) 5(10): e13256. doi:10.1371/journal.pone.0013256, pages 1-6).
Nakashima teaches the administration of an immune balance regulator that regulates the immune balance between Th1, Th2, and Th17. The immune balance regulator contains a Euglena-derived material. The immune balance regulator is administered prior to expected onset of a disease associated with the immune imbalance of Th1, Th2, and Th17 shifted towards the Th2 dominance (abstract).
The infection may be influenza, and the immune balance regulator may be used as an anti-influenza agent ([0033]).
The Euglena-derived material contains paramylon, and the examples include Euglena, dried Euglena products, paramylon, paramylon powder, and processed products from paramylon. The Euglena-derived material may also be Euglena or dried Euglena to which paramylon or a processed product from paramylon has been added ([0103]).
The Euglena cells are strains of E. gracilis such as E. gracilis Z ([0104]).
Paramylon particles are isolated from cultivated Euglena by any suitable technique and are processed into fine particles, which are usually provided as powder ([0121]).
The immune balance regulator of the embodiment can be used in a composition such as a pharmaceutical composition, a food composition, or a cosmetic composition that contains the immune balance regulator ([0138]).
The immune balance regulator is used against type B and C influenza viruses as well as type A influenza viruses such as H1N1, H2N2, and H3N2 ([0141]).
The dosage form of the pharmaceutical composition can be appropriately determined depending on the administration mode, and the example include solid formulations such as tablets, granules, capsules, and powders and liquid formulations such as solutions and suspensions; and semi-solid formulations such as ointments and gels ([0169]). Thus, the limitation of claims 11 and 14 are met because the whole cell E. gracilus (claim 11) which inherently contains the water soluble fraction (claim14) is manufactured by adding the whole cells to a liquid (pharmaceutically acceptable carrier). 
Nakashima teaches various formulations of the immune balance regulator. In Example 1, the regulator is Euglena gracilis powder which comprises the whole cell vide infra.
In Example 2, Nakashima describes the preparation of crystalline Paramylon at [0174]). Euglena gracilis powder was added to distilled water and stirred. The resultant mixture was ultrasonically treated to destroy the cell membrane to yield crude Paramylon which were collected by centrifugation. From this disclosure the ordinary artisan would reasonably conclude that the powder comprises whole cells of E. gracilis because Nakashima teaches that the cell membranes have to be disrupted to obtain the paramylon. The particles were further processed to  give purified paramylon particles. One gram of the thus prepared Paramylon was enclosed by a known capsule ([0175]).
A capsule of the purified paramylon particles of Example 2 were administered to humans to determine the effect on the immune system. Peripheral blood was collected and the immune balance was determined. As shown in Figure 4, IL-6 was reduced over time in the eight week administration. Figure 8 shows that monocytes which play an important role in the indication of immunity against infection were also significantly increased ([0183]-[0201]).
Nakashima teaches the measurement of cytokines in the lungs of mice infected with influence virus, Mice received with the whole cell powder of E. gracilus of Example 1, the purified paramylon of Example 2 or amorphous paramylon of Example 3 were two week. He mice were infected with H1N1 virus via intranasal inoculation ([0226]). 
Various cytokines were measure for 1, 2 and 3 days after the inoculation of the mice with the virus ([0277]). 
Figures 14-20 show that the Euglena group, the paramylon group, and the amorphous paramylon group had different behaviors. The behavior difference suggests that the Euglena contains a relatively small amount of paramylon and thus had a less effect, which has revealed that paramylon is an immunologically active ingredient ([0233]).
Mice in all treatment groups exhibited significantly higher survival rates after infection with influenza virus and lower virus titers compared to mice in the control group. Strong inflammatory cytokines were released early after infection to provide defense against infection ([0234]).
Therefore the limitations of claim 1 are anticipated because whole cell E. gracilus was administered to mice (animals) and an immune response was stimulated. 
The reference is silent regarding the characteristics that the administration of whole cell E. gracilus reduced upper respiratory tract symptoms (claim 16) but meets the claimed limitations because Zepeda-Lopez  teaches that H1N1 virus infection causes respiratory symptoms including cough, runny nose, nasal obstruction among other symptoms. As these symptoms are in the upper respiratory tract, they are reasonably regarded as upper respiratory symptoms. Hence, this indicated indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by LeBrun et al. (US 20130216586) as evidenced by Bisanz et al. (US 20150191691) and Devane et al. (US 20080045603).
LeBrun teaches the modulation of the immune function of an animal with a  composition that includes a beta-1,3-glucan that is linear and unbranched (abstract).
The method of modulating the immune system comprises administering to the animal a composition comrpsing the beta glucan comprising the linear, unbranched beta-(1,3)-glucan. The beta-glucan is derived from an organism of the genus Euglena. The beta-glucan can be in the native form of paramylon which is a water insoluble granule or can be water soluble. The composition can further comprise a metal which can form a complex with the beta-glucan. The composition can include adding the composition to the animal’s diet or via drinking water. Water is a pharmaceutically acceptable carrier (claim 11). The composition can also include an animal feed component ([0019]).
The animal can also be fed with the combination of the beta-glucan with meal comprising E. gracilis. The combination of the beta-glucan provides a beneficial effect on the well-being of the organism ([0077]). At [0090] LeBrun teaches that the meal contains the whole cell algae (e.g., Euglena).
LeBrun lists feed ingredients at[ 0081] which include salts, guar gum, fish oil, salts, vitamins etc. Devane teaches that salts, guar gum and oils are pharmaceutically acceptable carriers ([0036]).
The meal can also be included in a feed. 
The composition can also be in a milk replacer ([0108]). Bisanz teaches that milk or portions thereof is a pharmaceutically acceptable carrier ([0136]).
LeBrun teaches that administration of the disclosed beta-glucan stimulated the immune system of the animal by increasing phagocytosis, NK cell activing, antibody production and IL-2 production compared to controls ([0131]).
Administration of the meal also increases levels in antibody titer compared to a control group ([0153] as well as phagocytosis (0156]).
Therefore, LeBrun teaches the administration of whole cell E. gracilis as a meal to an animal which stimulates the immune system (claim 1).
The meal can also be included in a feed that comprises pharmaceutically acceptable carriers thus making a pharmaceutical composition (claim 11).


Claims 1, 4, 7, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Levine et al. (US 20180280450; provisional application filed 3/28/2017; cited in the IDS).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Levine teaches compositions and methods of promoting immune health of an animal or human by administering compositions or mixtures of water-soluble components derived from a genus Euglena organisms where the components are capable of stimulating immune system activity in the absence of beta-glucan (abstract; claims 1 and 4).
The water soluble fraction does not contain the beta-glucan which is paramylon. Water-soluble components are obtained by contacting milled whole cells with water followed by filtration or centrifugation. The Euglena organism may be Euglena gracilis algae. The water soluble fraction can be applied in a cream or ointment or given intravenously which implies mixing the water soluble components with a pharmaceutical carrier ([0011]; claims 7, 14 and 15).
Levine teaches that the extracted water soluble components contain a potent water-soluble antigen not related to the insoluble  high molecular weight paramylon which is also found in Euglena organisms. This water soluble component causes extensive release of immune cross-talk cytokines generated by immune cells coming into direct contact with the water-soluble component and increases the absolute proportion of many immune cell types (0041]; claim 1 to stimulation of an immune response in an animal or human).
Claims 1, 3, 7, 9, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Horst et al. (US 10912794).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Horst teaches beta-1,3-glucan and uses thereof to modulate immunity in the human body. Also provided are methods for treatment and/or prevention of high cholesterol, diabetes, and allergies. Also provided are methods for treatment and/or prevention of intestinal inflammation (abstract). Claim 11 of the patent teaches that administration of the beta-glucan stimulates anti-inflammatory cytokines (instant claim 1).
	The beta-1,3-glucan is obtained from Euglena gracilis (claims 3, 9 and 13) and can be in the form of paramylon (instant claim 1). The composition comprising the beta-(1,3)-glucan can also comprise E. gracilis biomass (col. 2, line 65 to col. 3, line 10). The biomass is either wet or dry whole cell (instant claim 1, the alternative of the administration of paramylon and whole cell E. gracilis).
The level of purity of the beta-glucan compound has been determined to have an effect in efficacy. Thus a beta-1,3-glucan of high purity is desired. The purified beta-glucan is more that 85% pure, more than 90% pure, more than 92% pure, more than 94% pure, more than 95% pure, more than 96% pure, more than 97% pure, more than 98% pure, or more than 99% pure (col. 14, lines 24-68; instant claims 1, 7, 11 and 14 to paramylon purity).
The beta-1,3,-glucan is formulated in a pharmaceutical composition with an acceptable excipients (e.g., carriers)  such as cellulose, starch, sucrose, lactose etc. (col. 23, lines 40-53). It can also be dissolved in an aqueous saline solution (col. 19, lines 48-55; instant claims 7, 11 and 14 to formulating the paramylon in a pharmaceutical composition with a carrier).
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by LeBrun  et al. (US 10869882) and LeBrun  et al. (US 10265340), as evidenced by Bisanz et al. (US 20150191691). ‘882 is a divisional application of ‘340. The ‘340 parent will be cited.
The applied references have a common assignee with the instant application. Based upon the earlier effectively filed date of the references, they constitute prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the references was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the references and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
LeBrun teaches the modulation of the immune system of  an animal by the administration of a composition that contains a predominantly unbranched beta-(1,3)-glucan (abstract). The beta-(1,3)-glucan increases the activity of immune system cells (col.19, lines 24-35).
The beta-(1,3)-glucan can be derived from Euglena and can be in the form of paramylon. The composition can also include algal meal  (col. 4, lines 49-55). The algae is dry or wet whole cell (col. 16, lines 14-20).
The animal feed composition comprising the beta-(1,3)-glucan can be formulated as a milk replacer (claim 11). Bisanz teaches that milk or portions thereof is a pharmaceutically acceptable carrier ([0136]).
The level of purity of the beta-glucan compound has been determined to have an effect in efficacy. Thus a beta-1,3-glucan of high purity is desired. The purified beta-glucan is more that 85% pure, more than 90% pure, more than 92% pure, more than 94% pure, more than 95% pure, more than 96% pure, more than 97% pure, more than 98% pure, or more than 99% pure (col. 10, lines 43-68).
Therefore, LeBrun teaches the administration of whole cell E. gracilis as a meal to an animal which stimulates the immune system (claim 1).
The meal can also be included in a feed that comprises pharmaceutically acceptable carriers such as milk thus making a pharmaceutical composition (claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 11, 13, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (WO 2015156339; equivalent is US 20170020939 which will be cited), as evidenced by Zepeda-Lopez et al. (PLoS ONE 5(10): e13256. doi:10.1371/journal.pone.0013256, pages 1-6).
Regarding the limitation of 95% paramylon, the claims will be interpreted to mean that the paramylon is 95% pure.
The disclosure by Nakashima as evidenced by Zepeda-Lopez is discussed supra where purified paramylon derived from whole cells of E. gracilus (Example 2; claims 3, 9, 13 and 20) are administered to mice infected with H1N1 virus to stimulate an immune response  which reduced upper respiratory tract symptoms as the mice were infected with a virus that causes such symptoms (claims 1, 3 and 16).
Nakashima also teaches that the paramylon can be formulated into a liquid (a pharmaceutical carrier) as in claims 7,11 and 14.
Nakashima does not specifically teach the degree of purity of the paramylon is 95%. However, one of ordinary skill in the art would recognize that the degree of purity of the paramylon administered  is an optimizable variable dependent on the degree of protection against viral infection via stimulation of an immune response. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Nakashima teaches that the paramylon crystals are purified ant the ordinary artisan would have been motivated to optimize purity for the most efficacious result. Absent any teaching of criticality by the Applicant concerning the purity of paramylon administered, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Regarding the alternative limitation of whole cell E. gracilis and paramylon being administered or formulated together (claims 1, 11 and 16), the ordinary artisan would have been motivated to combine the two medicaments, because as each composition components are known to cause an immune response and to reduce upper respiratory symptoms, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive therapeutic effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that one could combined the whole cells and the paramylon because each is taught to be formulated  in an pharmaceutical composition.
Claims 1, 3, 7, 9, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LeBrun et al. (US 20130216586) and evidenced by Bisanz et al. (US 20150191691) and Devane et al. (US 20080045603).
The disclosure by LeBrun where 1,3-beta-glucan is isolated from algae from the genus Euglena is discussed supra. At [0056], LeBrun teaches that the level of purity of the beta-glucan has been determined to have an effect on efficacy. As a result the methods described by LeBrun, the level of purity of the beta-1,3-glucan is very high which can be greater than 98%.
LeBrun does not specifically teach the degree of purity or the amount of paramylon administered is 95% (claims 1, 11 and 14). However, one of ordinary skill in the art would recognize that the degree of purity or concentration of the amount of paramylon administered  is an optimizable variable dependent on the degree of protection against viral infection via stimulation of an immune response. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed to  LeBrun  teaches that the beta-(1,3)-glucan which comprises paramylon is purified to a high level to obtain the most efficacious result. Absent any teaching of criticality by the Applicant concerning the purity or concentration of paramylon administered, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
As noted supra, LeBrun teaches that the beta-(1,3)-glucan which comprises paramylon can be formulated with the meal (whole cell E. graciils as in the alternative of claim 1). 
The beta-(1,3)-glucan which comprises paramylon is derived from Euglena (claim 3).
The beta-(1,3)-glucan which comprises paramylon is formulated into a pharmaceutically acceptable carrier (claims 7, 11 and 14) where beta-(1,3)-glucan which comprises paramylon is derived  from Euglena (claim 9 and 13).
Claims 1, 3, 7, 9, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being obvious over LeBrun  et al. (US 10869882) and LeBrun  et al. (US 10265340), both as evidenced by as evidenced by Bisanz et al. (US 20150191691). ‘882 is a divisional application of ‘340. The ‘340 parent will be cited.
The applied references have a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, they constitute prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the references was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The disclosure by LeBrun where beta-1,3-glucan which can be in the form of paramylon is isolated from Euglena is discussed supra. As noted supra,  LeBrun teaches that the level of purity of the beta-glucan has been determined to have an effect on efficacy. As a result, high purity is desired to carry out immune system stimulation. 
LeBrun does not specifically teach the degree of purity or the amount of paramylon administered is 95% (claims 1, 7, 13 and 14). However, one of ordinary skill in the art would recognize that the degree of purity or concentration of the amount of paramylon administered  is an optimizable variable dependent on the degree of protection against viral infection via stimulation of an immune response. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed to obtain the most efficacious result. Absent any teaching of criticality by the Applicant concerning the purity or concentration of paramylon administered, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
As noted supra, LeBrun teaches that the 1,3-betaglucan which comprises paramylon can be formulated with the meal (whole cell E. graciils as in the alternative of claim 1). The 1,3-beta glucan which comprises paramylon is derived from euglena (claims 3).
The 1,3-betaglucan which comprises paramylon is formulated into a pharmaceutically acceptable carrier (claims 7 and 11) where beta-1,3-glucan which comprises paramylon is derived  from Euglena (claim 9 and 13).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 9, 11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 15 and 24 of U.S. Patent No. 10912794 in view of Levine et al. (US 20130303752).
Claim 15 of ‘794 teaches a method of treating a condition that includes inflammatory bowel disease, Crohn’s disease in a human with said condition by orally administering an effective amount of a beta-1,3-glucan obtained from Euglena (instant claims 3, 9 and 13) where the beta-1,3-glucan is paramylon (instant claim 1). The composition can be administered as a suspension (claim 24 of ‘794) which is a pharmaceutical composition with a carrier to form the suspension (instant claims 7, 11 and 14). Claim 11 of the patent teaches that the composition increases anti-inflammatory cytokine production. This would be inherent to the method of ‘794 as in instant claim 1. 
The claims of ‘794 do not teach the purity of the paramylon.
Levine teaches methods to product paramylon of high purity which have application for humans. Purity can be 95% to 97% ([0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ paramylon at 95% purity in the method of the claims of ‘794. The ordinary artisan would have been motivated to do so because the method is intended for treating human and a composition containing the active ingredient is desired for the best efficacy and safety. The ordinary artisan would have had a reasonable expectation that one could formulate a 95% pure paramylon because this is taught by Levine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the paramylon as a suspension which would naturally contain a liquid carrier (instant claims 7, 11 and 14). The ordinary artisan would have been motivated to do so and had a reasonable expectation of success because it is an oral administration which is claimed by ‘794.
Claims 1, 3, 7, 9, 11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 9 of U.S. Patent No. 10869882 in view of Levine et al. (US 20130303752), as evidenced by Edwards (US 5316770).
Claim 4 of ‘882 teaches a method of stimulating an immune response in an animal by feeding to the animal a composition comrpsing heterotrophically grown Euglena comprising greater than 20 weight % beta-(1,3)-glucan, wherein the Euglena is grown and fermented in a fermenter under sterile conditions and dried to contain less than 10% moisture, and (ii) an animal feed component, wherein the beta-(1,3)-glucan is present in an amount from 0.001% to 0.020% of the total weight of the animal feed and the beta-1,3-glucan is paramylon (instant claim 1).
Claim 9 of ‘882 teaches a method of stimulating an immune response in an animal, the method comprising feeding to the animal a composition comprising (i) heterotrophically grown Euglena comprising greater than 20 weight % beta-(1,3)-glucan, wherein the Euglena is grown and fermented in a fermenter under sterile conditions and dried to contain less than 10% moisture, and (ii) an animal feed component, wherein the beta-(1,3)-glucan is at about 10 ppm to about 200 ppm in the animal feed, said beta glucan comprising greater than about 90% unbranched beta-(1,3)-glucan.
The claims of ‘882 do not teach the purity of the paramylon.
Levine teaches methods to product paramylon of high purity which have application for humans. Purity can be 95% to 97% ([0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ paramylon at 95% purity in the method of the claims of ‘882. The ordinary artisan would have been motivated to do so because the animals are intended for human consumption and a composition containing the active ingredient is desired for the best efficacy and safety. The ordinary artisan would have had a reasonable expectation that one could formulate a 95% pure paramylon because this is taught by Levine.
Edwards teaches that vitamins and derivatives thereof are administered to animal in a carrier and that pharmaceutically acceptable carriers include animal feed (col. 3, lines 45-68; instant claim 7). The ordinary artisan would reasonably mix the components of the 95% paramylon with the animal feed which is a pharmaceutically acceptable carrier (instant claims 11 and 14). The claims of ‘882 teach that the paramylon is obtained from euglena (claims 4, 9 and 13).

Claims 7, 9, 11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10265340 in view of Levine et al. (US 20130303752), as evidenced by Edwards (US 5316770).
Claim 2 of ‘340 teaches an animal feed product comprising (i) heterotrophically grown Euglena comprising greater than 20 weight % beta-(1,3)-glucan, wherein the Euglena is grown and fermented in a fermenter under sterile conditions and dried to contain less than 10% moisture, and (ii) an animal feed component, wherein the beta-(1,3)-glucan is present in an amount from 0.001% to 0.020% of the total weight of the animal feed product, and wherein the animal feed product is ingestible where the beta-(1,3)-glucan comprises paramylon.
Claim 2 of ‘340 does not teach the purity of the paramylon.
Levine teaches methods to product paramylon of high purity which have application for humans. Purity can be 95% to 97% ([0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ paramylon at 95% purity in the composition of the Claim 2 of ‘340. The ordinary artisan would have been motivated to do so because the animals are intended for human consumption and a composition containing the active ingredient is desired for the best efficacy and safety. The ordinary artisan would have had a reasonable expectation that one could formulate a 95% pure paramylon because this is taught by Levine.
Edwards teaches that vitamins and derivatives thereof are administered to animal in a carrier and that pharmaceutically acceptable carriers include animal feed (col. 3, lines 45-68; instant claim 7). The ordinary artisan would reasonably mix the components of the 95% paramylon with the animal feed which is a pharmaceutically acceptable carrier (instant claims 11 and 14). The claims of ‘882 teach that the paramylon is obtained from euglena (claims 9 and 13).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653